   Case:19-40901-EJC Doc#:32 Filed:08/16/19 Entered:08/16/19 14:53:58                                    Page:1 of 3

                                      UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF GEORGIA
                                             SAVANNAH DIVISION

IN RE:                                                                 :   CASE NO: 19-40901-EJC
                                                                       :   CHAPTER: 7
                                                                       :
PATRICK D MCCARTHY                                                     :
          Debtor                                                       :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- -   ----------------------------------
BAYVIEW LOAN SERVICING, LLC. AS                                        :
SERVICER FOR THE BANK OF NEW                                           :
YORK MELLON FKA THE BANK OF NEW :
YORK, AS TRUSTEE FOR THE                                               :
CERTIFICATEHOLDERS OF THE CWALT, :
INC., ALTERNATIVE LOAN TRUST 2007- :
HY4 MORTGAGE PASS-THROUGH                                              :
CERTIFICATES, SERIES 2007-HY4,                                         :
          Movant,                                                      :
                                                                       :   CONTESTED MATTER
vs.                                                                    :
                                                                       :
PATRICK D MCCARTHY                                                     :
WENDY ANNE OWENS, Trustee                                              :
          Respondents.                                                 :

               MOTION FOR RELIEF FROM AUTOMATIC STAY (REAL PROPERTY)

        Bayview Loan Servicing, LLC. as servicer for THE BANK OF NEW YORK MELLON FKA

THE BANK OF NEW YORK, AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE

CWALT, INC., ALTERNATIVE LOAN TRUST 2007-HY4 MORTGAGE PASS-THROUGH

CERTIFICATES, SERIES 2007-HY4 (“Movant”) hereby moves this Court, pursuant to 11 U.S.C. §

362, for relief from the automatic stay with respect to certain real property of the Debtor having an

address of 1418 WALTHOUR RD, SAVANNAH, GA 31410 (the “Property”), for all purposes

allowed by law, the Note (defined below), the Security Deed (defined below), and applicable law,

including but not limited to the right to foreclose.                          In further support of this Motion, Movant

respectfully states:

          1.        The Debtor has executed and delivered or is otherwise obligated with respect to that

certain promissory note in the original principal amount of $1,776,000.00 (the “Note”). A copy of the
  Case:19-40901-EJC Doc#:32 Filed:08/16/19 Entered:08/16/19 14:53:58                        Page:2 of 3

Note is attached hereto as Exhibit “A”. Movant is an entity entitled to enforce the Note.

       2.      Pursuant to that certain Security Deed (the “Security Deed”), all obligations

(collectively, the “Obligations”) of the Debtor under and with respect to the Note and the Security

Deed are secured by the Property. A copy of the Security Deed is attached hereto as Exhibit “B”.

       3.      The legal description of the Property and recording information is set forth in the

Security Deed, a copy of which is attached hereto, and such description is incorporated and made a

part hereof by reference.

       4.      As of August 7, 2019, the outstanding amount of the Obligations less any partial

payments or suspense balance is $1,946,158.65.

       5.      As of August 7, 2019, the Debtor has failed to make 19 payments due pursuant to the

terms of the Note.

       6.      The estimated market value of the Property is $1,443,900.00. The basis for such

valuation is Chatham County Tax Assessment. A copy of the Chatham County Tax Assessment is

attached hereto as Exhibit “C”.

       7.      Cause exists for relief from the automatic stay for the following reasons:

               a.     Movant’s interest in the Property is not adequately protected.

               b.     Movant’s interest in the collateral is not protected by an adequate equity cushion.

               c.     Pursuant to 11 U.S.C. § 362(d)(2)(A), Debtor has no equity in the Property; and

                      pursuant to § 362(d)(2)(B), the Property is not necessary for an effective

                      reorganization.

       WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the stay

and granting the following:

       1.      Relief from the stay for all purposes allowed by law, the Note, the Security Deed, and

applicable law, including but not limited allowing Movant (and any successors or assigns) to proceed

under applicable non-bankruptcy law to enforce its remedies to foreclose upon and obtain possession of
  Case:19-40901-EJC Doc#:32 Filed:08/16/19 Entered:08/16/19 14:53:58                       Page:3 of 3

the Property.

       2.       That the Order be binding and effective despite any conversion of this bankruptcy case

to a case under any other chapter of Title 11 of the United States Code.

       3.       That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

       4.       That Movant, at its option, is permitted to contact the Debtor via telephone or written

correspondence regarding potential loss mitigation options pursuant to applicable non-bankruptcy law,

including loan modifications, deeds in lieu of foreclosure, short sales and/or absolve the Debtor of the

duty to file any necessary pleadings, amendments, or plan modifications that may be required with

regard to such loan modification.

       5.       For such other relief as the Court deems proper.


RUBIN LUBLIN, LLC

/s/ Lisa F. Caplan                                                 Date:August 16, 2019
Lisa F. Caplan
GA State Bar No. 001304
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
(877) 813-0992
lcaplan@rubinlublin.com
Attorney for Creditor
